DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 18 November 2019 has been accepted and entered.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
McDaniel et al. (US 2010/0015720 A1, cited by Applicant) discloses a system for observation of a rag layer at a crude oil and water interface and the removal of emulsions (par. [0002]) including the use of an emulsion breaker (claim 12). 
With respect to claims 1 and 8, McDaniel is silent with regard to optically interacting electromagnetic radiation with an emulsified wellbore fluid, the wellbore fluid comprising an aqueous phase, oil phase, and demulsifying agent, and evaluating the performing of a demulsifying agent based on the detected phase separation.
Tunheim et al. (US 2013/0032736 A1) discloses systems and methods for analyzing an oil/gas separation process (abstract) comprising the use of a separator (par. [0019]) and means for optically examining the sample with radiation (par. [0024-0026]). 
With respect to claims 1 and 8, Tunheim is silent with regard to optically interacting electromagnetic radiation with an emulsified wellbore fluid to produce sample-interacted light, the wellbore fluid comprising an aqueous phase, oil phase, and demulsifying agent; optically interacting the sample-interacted light with an optical detector to thereby detect separation of the aqueous and oil phases of the wellbore fluid; and based upon the detected phase separation, evaluating the performance of the demulsifying agent, as claimed.
Claims 2-7 and 9-13 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884